
	
		III
		112th CONGRESS
		1st Session
		S. RES. 131
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2011
			Mr. Akaka (for himself
			 and Mr. Inouye) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2011 as “Tsunami
		  Awareness Month.”
	
	
		Whereas a tsunami is a series of ocean or sea waves
			 generated by a sea floor disturbance, such as an earthquake, landslide,
			 volcanic eruption, or meteorite;
		Whereas a tsunami could occur during any season and at any
			 time;
		Whereas a tsunami is a threat to life and property for all
			 coastal communities, and tsunamis have caused serious injuries and millions of
			 dollars in property damage in the United States;
		Whereas the danger posed by a tsunami cannot be
			 eliminated, but the impact of a tsunami can be mitigated through community
			 preparedness, timely warnings, and effective response;
		Whereas tsunamis historically have posed the greatest
			 hazard to Hawaii, Alaska, California, Oregon, Washington, American Samoa, Guam,
			 the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto
			 Rico, and the Virgin Islands, tsunamis also pose risks to all ocean coasts of
			 the United States;
		Whereas Federal, State, and local officials have partnered
			 to coordinate a national effort to reduce the impact of tsunamis through the
			 National Tsunami Hazard Mitigation Program;
		Whereas the National Oceanic and Atmospheric
			 Administration’s National Weather Service operates 2 tsunami warning centers,
			 the Pacific Tsunami Warning Center and the West Coast and Alaska Tsunami
			 Warning Center, that detect potential tsunamis and issue warnings;
		Whereas Tsunami Awareness Month provides an opportunity to
			 highlight the importance of tsunami preparedness and to encourage the people of
			 the United States to take steps to be better prepared for tsunamis at home,
			 work, and school;
		Whereas the people of the United States can prepare for
			 tsunamis by finding out if their home, school, workplace or other frequently
			 visited locations are in tsunami hazard areas, and by identifying evacuation
			 routes; and
		Whereas additional information about tsunami preparedness
			 may be obtained through TsunamiReady at National Oceanic and Atmospheric
			 Administration, at www.tsunamiready.noaa.gov: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2011 as “Tsunami Awareness Month”; and
			(2)encourages the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and other applicable entities, along with the people of the United
			 States, to observe Tsunami Awareness Month with appropriate events and
			 activities to promote tsunami preparedness.
			
